DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of amendments received 09-12-2022.

Claim Objections
Claim 38 is objected to because of the following informalities:  Lines 4-5 recite “…is carried out a gauge pressure…”  It appears the word --at-- should be inserted after “out”.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  Line 12 recites “…is carried out a gauge pressure…”  It appears the word --at-- should be inserted after “out”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “wherein mixing the dried or at least partially dried ceramic feedstock with a suitable amount of additional solvent comprises…”  This is unclear because there is insufficient antecedent basis for the recited step in the claim, and because the term “suitable amount” is a relative term which renders the claim indefinite.  It appears that claim 46 should be amended to be consistent with the instant amendments in claim 40, line 7, deleting the word “suitable”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30-34 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behi ‘560 (US 6,146,560) in view of Fanelli ‘011 (WO 93/04011).
Regarding claim 30, Behi ‘560 teaches:
preparing a ceramic slurry comprising one or more ceramic precursors, a temperature sensitive gelling agent, and a solvent (column 2, lines 11-16, 29-38, and 51-53; column 3, lines 14-37)
treating the ceramic slurry under suitable conditions to obtain a dried or at least partially dried ceramic feedstock having a residual solvent content of up to about 15 wt%, based on the total weight of the ceramic feedstock (column 4, lines 50-66; column 5, lines 1-6 - wherein the disclosed range overlaps the claimed range).
Behi ‘560 is silent regarding the ceramic feedstock comprising from about 0.1 wt.% to about 2 wt.% of the temperature sensitive gelling agent, although Behi ‘560 does not particularly limit the amount of temperature sensitive gelling agent in the ceramic feedstock.  In analogous art of injection molded gelled ceramics, Fanelli 011 suggests forming a ceramic feedstock comprising one or more ceramic precursors, a temperature sensitive gelling agent, and a solvent (page 4, lines 22-28), and further that the amount of temperature sensitive gelling agent is between about 0.5 wt% and about 6 wt% based upon the solids in the mixture (that is, dried weight; page 6, lines 22-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by making the ceramic feedstock comprise from about 0.5 wt% to about 6 wt% of the temperature sensitive gelling agent, which overlaps the claimed range, as a known effective amount of temperature sensitive gelling agent for forming a gelled ceramic body.
Regarding claim 31, Behi ‘560 further teaches the ceramic slurry is prepared by a process comprising:
mixing the one or more ceramic precursors with the solvent and heating (column 3, lines 14-31 and 35-38)
dissolving gelling agent in the solvent (column 3, lines 31-33)
mixing the dissolved gelling agent with the mixture of the one or more ceramic precursors and the solvent (column 3, lines 31-33).
Behi ‘560 is silent regarding separately dissolving the gelling agent in the solvent before adding to the mixture of the one or more ceramic precursors and the solvent.  However it has been held that any order of mixing ingredients or of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by dissolving the gelling agent in the solvent either before or after adding the gelling agent to the one or more ceramic precursors.
Regarding claim 32, Behi ‘560 further teaches the mixture of one or more ceramic precursors and the solvent further includes a dispersant (column 4, lines 5-23).
Regarding claim 33, Behi ‘560 further teaches mixing a reinforcing additive with the gelling agent dissolved in solvent (“ammonium polyacrylate”, column 3, lines 20-21; “gel-strength enhancing agents”, column 4, lines 9-11).
Regarding claim 34, Behi ‘560 further teaches treating the ceramic slurry comprises:
cooling the ceramic slurry to below a gel point of the gelling agent (column 3, lines 38-40; column 4, lines 60-63)
shredding the resultant cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66)
drying and milling the shredded cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66; column 5, lines 1-4).
Regarding claim 39, Behi ‘560 further teaches the ceramic slurry comprises at least one of a dispersant, a reinforcing additive, and a binder other than the gelling agent (column 3, lines 14-25; column 4, lines 5-14).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behi ‘560 (US 6,146,560) and Fanelli ‘011 (WO 93/04011) in view of Brodkin ‘971 (US 2009/0321971 A1).
Regarding claim 35, Behi ‘560 is silent regarding treating the ceramic slurry comprising spray drying the ceramic slurry.  In analogous art of preparing ceramic feedstocks, Brodkin ‘971 suggests treating a ceramic composition including ceramic precursors and binding agents by spray drying to prepare a ceramic feedstock for subsequent molding, including injection molding, as well as low-pressure injection molding (¶ [0016], [0031], [0032], [0045], [0056]).  It is noted that Brodkin ‘971 suggests providing ceramic feedstock in variety of forms produced by a variety of methods.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by spray drying the ceramic slurry as a substitution of known treating steps for forming a ceramic feedstock for subsequent molding, as suggested by Brodkin ‘971.

Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behi ‘560 (US 6,146,560) in view of Fanelli ‘011 (WO 93/04011) and Stevenson ‘954 (US 6,776,954 B1).
Regarding claim 36, Behi ‘560 is silent regarding mixing the dried or at least partially dried ceramic feedstock with a suitable amount of an additional solvent at a temperature above a gel point of the gelling agent.  In analogous art of processing ceramic feedstocks for injection molding, Stevenson ‘954 suggests treating a ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock with a suitable amount of an additional solvent at a temperature above a gel point of the gelling agent for the benefit of simplifying storage or transport of the ceramic feedstock between production and subsequent use in a molding process (column 1 lines 6-12 and 14-24; column 1, line 66-column 2, line 8; column 2, line 61-column 3, line 2; column 3, lines 8-16, 45-52, and 60-67; column 4, lines 4-8, 27-34, and 37-56).  While Stevenson ‘954 expresses a preference for room temperature rehydration, it also expresses that rehydration can occur at temperatures above the gel point of the gelling agent of Behi ‘560 (Behi ‘560 - column 4, lines 60-63) (Stevenson ‘954 - column 3, lines 8-26; column 6, lines 32-33; Figs. 8, 9).  Also, while initial rehydration may occur at room temperature, Stevenson ‘954 suggests performing mixing of feedstock materials at temperatures above the gel point of the gelling agent (column 3, lines 35-38; column 4, lines 56-59), which may also be utilized in the mixing of the dried feedstock with additional solvent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by treating the ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock with a suitable amount of an additional solvent at a temperature above a gel point of the gelling agent for the benefit of simplifying storage or transport of the ceramic feedstock between production and subsequent use in a molding process, as suggested by Stevenson ‘954.
Regarding claim 37, Stevenson ‘954 further suggests the temperature is less than about 90°C (column 3, lines 8-16; column 6, lines 32-33).

Claim(s) 30-34 and 38-39 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fanelli ‘011 (WO 93/04011) in view of Behi ‘560 (US 6,146,560).
Regarding claim 30, Fanelli ‘011 teaches:
preparing a ceramic slurry comprising one or more ceramic precursors, a temperature sensitive gelling agent, and a solvent (p. 3, lines 11-21; p. 8, lines 30-33; p. 9, lines 12-25)
treating the ceramic slurry under suitable conditions to obtain a ceramic feedstock (p. 3, lines 11-21; p. 9, lines 12-25)
the ceramic feedstock comprises from about 0.1 wt.% to about 2 wt.% of the temperature sensitive gelling agent (p. 6, lines 22-33).
Fanelli ‘011 is silent regarding treating the ceramic slurry under suitable conditions to obtain a dried or at least partially dried ceramic feedstock having a residual solvent content of up to about 15 wt.%, based on the total weight of the ceramic feedstock.  In analogous art of preparing gelled ceramic feedstocks, Behi ‘560 suggests treating a ceramic slurry under suitable conditions to obtain a dried or at least partially dried ceramic feedstock having a residual solvent content of up to about 15 wt.%, based on the total weight of the ceramic feedstock (column 4, lines 50-66; column 5, lines 1-6 - wherein the disclosed range overlaps the claimed range) for the benefit of obtaining a desired moisture level in the ceramic feedstock.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fanelli ‘011 by treating the ceramic slurry under suitable conditions to obtain a dried or at least partially dried ceramic feedstock having a residual solvent content of up to about 15 wt.%, based on the total weight of the ceramic feedstock, as suggested by Behi ‘560, for the benefit of obtaining a desired moisture level in the ceramic feedstock.
Regarding claim 31, Fanelli ‘011 further teaches the ceramic slurry is prepared by a process comprising:
mixing the one or more ceramic precursors with the solvent and heating (p. 3, lines 11-21; p. 4, lines 21-24; p. 8, lines 30-33; p. 9, lines 12-17)
dissolving gelling agent in the solvent (p. 6, line 34-p.7, line 1)
mixing the dissolved gelling agent with the mixture of ceramic precursors and solvent (p. 3, lines 11-21; p. 4, lines 21-24; p. 8, lines 30-33; p. 9, lines 12-17).
Fanelli ‘011 is silent regarding separately dissolving the gelling agent in solvent before adding to the mixture of ceramic precursors and solvent.  However it has been held that any order of mixing ingredients or of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fanelli ‘011 and Behi ‘560 by dissolving the gelling agent in the solvent either before or after adding the gelling agent to the one or more ceramic precursors.
Regarding claim 32, Fanelli ‘011 further teaches the mixture of one or more ceramic precursors and the solvent further includes a dispersant (p. 7, lines 32-35; p. 9, lines 12-15).
Regarding claim 33, Fanelli ‘011 further teaches mixing a reinforcing additive with the gelling agent dissolved in the solvent (p. 5, lines 23-28, wherein “mixtures thereof” suggests that more than one of the listed materials can be included, such that one of the species is considered the gelling agent and an additional species is considered a reinforcing additive).
Regarding claim 34, Fanelli ‘011 further teaches treating the ceramic slurry comprises:
cooling the ceramic slurry to below a gel point of the gelling agent (p. 9, lines 12-17)
shredding the resultant cooled ceramic gelled material (p. 9, lines 17-18).
Fanelli ‘011 is silent regarding drying and milling the shredded cooled ceramic gelled mixture.  Behi ‘560 suggests drying as described above, and further suggests:
cooling a ceramic slurry to below a gel point of a gelling agent (column 3, lines 38-40; column 4, lines 60-63)
shredding the resultant cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66)
drying and milling the shredded cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66; column 5, lines 1-4)
for the benefit of obtaining an injection molding feedstock having a desired moisture level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fanelli ‘011 by drying and milling the shredded cooled ceramic gelled material, as suggested by Behi ‘560, for the benefit of obtaining an injection molding feedstock having a desired moisture level.
Regarding claim 38, Fanelli ‘011 further teaches mixing the dissolved gelling agent with the mixture of the one or more ceramic precursors and the solvent is carried out in a mixing tank of a low pressure injection molding apparatus, wherein low pressure injection molding is carried out at a gauge pressure of less than about 10 bars (p. 8, lines 30-33; p. 9, line 32-p. 10, line 10 - wherein 100 psi is about 6.9 bars).
Regarding claim 39, Fanelli ‘011 further teaches the ceramic slurry comprises at least one of a dispersant, a reinforcing additive, and a binder other than the gelling agent (p. 5, lines 23-28; p. 7, lines 32-35; p. 9, lines 12-15).

Claim(s) 35 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fanelli ‘011 (WO 93/04011) and Behi ‘560 (US 6,146,560) in view of Brodkin ‘971 (US 2009/0321971 A1).
Regarding claim 35, Fanelli ‘011 is silent regarding treating the ceramic slurry comprising spray drying the ceramic slurry.  In analogous art of preparing ceramic feedstocks, Brodkin ‘971 suggests treating a ceramic composition including ceramic precursors and binding agents by spray drying to prepare a ceramic feedstock for subsequent molding, including injection molding, as well as low-pressure injection molding (¶ [0016], [0031], [0032], [0045], [0056]).  It is noted that Brodkin ‘971 suggests providing ceramic feedstock in variety of forms produced by a variety of methods.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fanelli ‘011 by spray drying the ceramic slurry as a substitution of known treating steps for forming a ceramic feedstock for subsequent molding, as suggested by Brodkin ‘971.

Claim(s) 36-37 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fanelli ‘011 (WO 93/04011) and Behi ‘560 (US 6,146,560) in view of Stevenson ‘954 (US 6,776,954 B1).
Regarding claim 36, Fanelli ‘011 is silent regarding mixing the dried or at least partially dried ceramic feedstock with a suitable amount of an additional solvent at a temperature above a gel point of the gelling agent.  In analogous art of processing ceramic feedstocks for injection molding, Stevenson ‘954 suggests treating a ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock with a suitable amount of an additional solvent at a temperature above a gel point of the gelling agent for the benefit of simplifying storage or transport of the ceramic feedstock between production and subsequent use in a molding process (column 1 lines 6-12 and 14-24; column 1, line 66-column 2, line 8; column 2, line 61-column 3, line 2; column 3, lines 8-16, 45-52, and 60-67; column 4, lines 4-8, 27-34, and 37-56).  While Stevenson ‘954 expresses a preference for room temperature rehydration, it also expresses that rehydration can occur at temperatures above the gel point of the gelling agent of Fanelli ‘011 (Fanelli ‘011 - p. 9, lines 28-31) (Stevenson ‘954 - column 3, lines 8-26; column 6, lines 32-33; Figs. 8, 9).  Also, while initial rehydration may occur at room temperature, Stevenson ‘954 suggests performing mixing of feedstock materials at temperatures above the gel point of the gelling agent (column 3, lines 35-38; column 4, lines 56-59), which may also be utilized in the mixing of the dried feedstock with additional solvent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fanelli ‘011 and Behi ‘560 by treating the ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock with a suitable amount of an additional solvent at a temperature above a gel point of the gelling agent for the benefit of simplifying storage or transport of the ceramic feedstock between production and subsequent use in a molding process, as suggested by Stevenson ‘954.
Regarding claim 37, Stevenson ‘954 further suggests the temperature is less than about 90°C (column 3, lines 8-16; column 6, lines 32-33).

Claim(s) 40-44 and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanelli ‘011 (WO 93/04011) in view of Behi ‘560 (US 6,146,560) and Stevenson ‘954 (US 6,776,954 B1).
Regarding claim 40, Fanelli ‘011 teaches:
preparing a ceramic slurry comprising one or more ceramic precursors, a temperature sensitive gelling agent, and a solvent (p. 3, lines 11-21; p. 8, lines 30-33; p. 9, lines 12-25)
treating the ceramic slurry under suitable conditions to obtain a ceramic feedstock (p. 3, lines 11-21; p. 9, lines 12-25) for low pressure injection, wherein low pressure injection molding is carried out at a gauge pressure of less than about 10 bars (p. 9, line 32-p. 10, line 10 - wherein 100 psi is about 6.9 bars)
the ceramic feedstock comprises from about 0.1 wt.% to about 2 wt.% of the temperature sensitive gelling agent (p. 6, lines 22-33).
Fanelli ‘011 is silent regarding treating the ceramic slurry under suitable conditions to obtain a dried or at least partially dried ceramic feedstock having a residual solvent content of up to about 15 wt.%, based on the total weight of the ceramic feedstock.  In analogous art of preparing gelled ceramic feedstocks, Behi ‘560 suggests treating a ceramic slurry under suitable conditions to obtain a dried or at least partially dried ceramic feedstock having a residual solvent content of up to about 15 wt.%, based on the total weight of the ceramic feedstock (column 4, lines 50-66; column 5, lines 1-6 - wherein the disclosed range overlaps the claimed range) for the benefit of obtaining a desired moisture level in the ceramic feedstock.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fanelli ‘011 by treating the ceramic slurry under suitable conditions to obtain a dried or at least partially dried ceramic feedstock having a residual solvent content of up to about 15 wt.%, based on the total weight of the ceramic feedstock, as suggested by Behi ‘560, for the benefit of obtaining a desired moisture level in the ceramic feedstock.
Fanelli ‘011 is silent regarding mixing the at least partially dried ceramic feedstock with an amount of additional solvent at a temperature above a gel point of the gelling agent to obtain a ceramic formulation having a viscosity suitable for low pressure injection molding.  In analogous art of processing ceramic feedstocks for injection molding, Stevenson ‘954 suggests treating a ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock with a suitable amount of additional solvent at a temperature above a gel point of the gelling agent for the benefit of simplifying storage or transport of the ceramic feedstock between production and subsequent use in a molding process (column 1 lines 6-12 and 14-24; column 1, line 66-column 2, line 8; column 2, line 61-column 3, line 2; column 3, lines 8-16, 45-52, and 60-67; column 4, lines 4-8, 27-34, and 37-56).  While Stevenson ‘954 expresses a preference for room temperature rehydration, it also expresses that rehydration can occur at temperatures above the gel point of the gelling agent of Fanelli ‘011 (Fanelli ‘011 - p. 9, lines 28-31) (Stevenson ‘954 - column 3, lines 8-26; column 6, lines 32-33; Figs. 8, 9).  Also, while initial rehydration may occur at room temperature, Stevenson ‘954 suggests performing mixing of feedstock materials at temperatures above the gel point of the gelling agent (column 3, lines 35-38; column 4, lines 56-59), which may also be utilized in the mixing of the dried feedstock with additional solvent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fanelli ‘011 by treating the ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock with a suitable amount of additional solvent at a temperature above a gel point of the gelling agent for the benefit of simplifying storage or transport of the ceramic feedstock between production and subsequent use in a molding process, as suggested by Stevenson ‘954.
In the combination of Fanelli ‘011, Behi ‘560, and Stevenson ‘954, a specific viscosity as claimed is not disclosed.  However the ceramic formulation, intended for low pressure injection molding as taught by Fanelli ‘011, would have some viscosity, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a viscosity suitable for such a process, which may be injected into a mold under pressures as disclosed by Fanelli ‘011.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.
Regarding claim 41, Behi ‘560 further teaches the ceramic slurry is prepared by a process comprising:
mixing the one or more ceramic precursors with the solvent and heating (column 3, lines 14-31 and 35-38)
dissolving gelling agent in the solvent (column 3, lines 31-33)
mixing the dissolved gelling agent with the mixture of the one or more ceramic precursors and the solvent (column 3, lines 31-33).
Behi ‘560 is silent regarding separately dissolving the gelling agent in the solvent before adding to the mixture of the one or more ceramic precursors and the solvent.  However it has been held that any order of mixing ingredients or of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by dissolving the gelling agent in the solvent either before or after adding the gelling agent to the one or more ceramic precursors.
Regarding claim 42, Fanelli ‘011 further teaches the mixture of one or more ceramic precursors and the solvent further includes a dispersant (p. 7, lines 32-35; p. 9, lines 12-15).
Regarding claim 43, Fanelli ‘011 further teaches mixing a reinforcing additive with the gelling agent dissolved in the solvent (p. 5, lines 23-28, wherein “mixtures thereof” suggests that more than one of the listed materials can be included, such that one of the species is considered the gelling agent and an additional species is considered a reinforcing additive).
Regarding claim 44, Fanelli ‘011 further teaches treating the ceramic slurry comprises:
cooling the ceramic slurry to below a gel point of the gelling agent (p. 9, lines 12-17)
shredding the resultant cooled ceramic gelled material (p. 9, lines 17-18).
Fanelli ‘011 is silent regarding drying and milling the shredded cooled ceramic gelled mixture.  Behi ‘560 suggests drying as described above, and further suggests:
cooling a ceramic slurry to below a gel point of a gelling agent (column 3, lines 38-40; column 4, lines 60-63)
shredding the resultant cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66)
drying and milling the shredded cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66; column 5, lines 1-4)
for the benefit of obtaining an injection molding feedstock having a desired moisture level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fanelli ‘011 by drying and milling the shredded cooled ceramic gelled material, as suggested by Behi ‘560, for the benefit of obtaining an injection molding feedstock having a desired moisture level.
Regarding claim 46, Fanelli ‘011 and Stevenson ‘954 suggest mixing the at least partially dried ceramic feedstock with a suitable amount of additional solvent at a temperature above a gel point of the gelling agent as described above. Stevenson ‘954 further suggests the additional solvent comprises water (column 2, line 61-column 3, line 2; column 3, lines 42, 48-52, and 60-63; column 4, lines 8-10, 27-30, 52-53).
Regarding claim 47, Stevenson ‘954 further suggests the temperature is less than about 90°C (column 3, lines 8-16; column 6, lines 32-33).
Regarding claim 48, Fanelli ‘011 further teaches mixing the dissolved gelling agent with the mixture of the one or more ceramic precursors and the solvent is carried out in a mixing tank of a low pressure injection molding apparatus, wherein low pressure injection molding is carried out at a gauge pressure of less than about 10 bars (p. 8, lines 30-33; p. 9, line 32-p. 10, line 10 - wherein 100 psi is about 6.9 bars).
Regarding claim 49, Fanelli ‘011 further teaches the ceramic slurry comprises at least one of a dispersant, a reinforcing additive, and a binder other than the gelling agent (p. 5, lines 23-28; p. 7, lines 32-35; p. 9, lines 12-15).

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanelli ‘011 (WO 93/04011), Behi ‘560 (US 6,146,560), and Stevenson ‘954 (US 6,776,954 B1) in view of Brodkin ‘971 (US 2009/0321971 A1).
Regarding claim 45, Fanelli ‘011 is silent regarding treating the ceramic slurry comprising spray drying the ceramic slurry.  In analogous art of preparing ceramic feedstocks, Brodkin ‘971 suggests treating a ceramic composition including ceramic precursors and binding agents by spray drying to prepare a ceramic feedstock for subsequent molding, including injection molding, as well as low-pressure injection molding (¶ [0016], [0031], [0032], [0045], [0056]).  It is noted that Brodkin ‘971 suggests providing ceramic feedstock in variety of forms produced by a variety of methods.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fanelli ‘011, Behi ‘560, and Stevenson ‘954 by spray drying the ceramic slurry as a substitution of known treating steps for forming a ceramic feedstock for subsequent molding, as suggested by Brodkin ‘971.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741